The opinion of the court was delivered,
by Lowrie, J.
The Common Pleas may grant a new trial by setting aside an award under the compulsory arbitration law, if there has been misbehaviour in the arbitrators, or the award has been procured by corruption, or other undue means; but we cannot review their judgment in this respect any more than we can review their judgment on a motion for a new trial.
The question here is, is there anything on the record to justify the judgment ? We find a reference and an award; but the award is not by the arbitrators first appointed — there having been two persons substituted. The objection to this is, that the substitution was irregular, especially of one of the arbitrators, he having been substituted by the other two, without any apparent consent of the parties. But neither does it appear, as to one of the arbitrators first chosen, that he had ever been notified to attend; and we might mention other facts omitted to be stated.
We do not scan the report of arbitrators in the same way that we do the record of the proceedings of the court, for the law does not require them to report anything but their decision; and they are a mere transient tribunal, not expected to be skilled in strictness of forms. We presume everything to have been regularly *254done by them, when it does not appear to be irregular; and even if it appears irregular, we presume the consent of the parties, if they were present. And we do no harm by this; for the party who thinks himself wronged may appeal.
We discover nothing on the record that this court can treat as error.
Judgment affirmed.